In an action brought to recover for goods sold and delivered, an attachment against the property of the appellant, a foreign corporation, was issued. A levy was duly made thereunder upon appellant’s property in this State and thereafter service of the summons and complaint was made without the State, pursuant to sections 235 and 905 of the Civil Practice Act. Order denying appellant’s motion to vacate the attachment and the service of the summons and complaint reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. We are of opinion (1) that the evidentiary proofs of its cause of action submitted by the respondent upon its application for the warrant were legally insufficient (Ladenburg v. Commercial Bank, 87 Hun, 269; Willson v. Lloyd, 210 App. Div. 96, 98; Abdun-Nur v. Arbeed, 198 id. 795, 796; Zenith Bathing Pavilion v. Fair Oaks S. S. Corp., 240 N. Y. 307; Georgis v. Giocalas, 225 App. Div. 577; Friedman v. Prescetti, 199 id. 385; Wesley v. Drake, 240 id. 59, 60); and (2) that the like proofs of the alleged fact that the appellant is a foreign corporation are also legally insufficient (Friedman v. Prescetti, supra; Murphy v. Jack, 142 N. Y. 215; Dain’s Sons Co. v. McNally Co., 137 App. Div. 857; Hart v. Page Manufacturing Co., 187 id. 296). Young, Hagarty, Johnston, Adel and Taylor, JJ., concur.